Singleton, Judge:
This claim was filed before the Court of Claims on November 14, 1967, there being filed with claimant’s Petition a Stipulation of Facts executed and approved by the Claimant, L. L. Vincent, Commissioner of the Department of Welfare of the State of West Virginia and C. Donald Robertson Attorney General of the State of West Virginia, representing the Department of Welfare in this matter. The Petition, as corroborated by the Stipulation of Facts, sets forth that Charles R. McElwee, an attorney, was engaged by Mr. L. L. Vincent of the Department of Welfare of the State of West Virginia, to draft certain legislation for the Department of Welfare in 1966 for presentment to the 1967 Session of the West Virginia Legislature and that the claimant was to be paid for his services on the basis of hours expended and that the hourly rate for compensation was to be Seventeen Dollars and Fifty Cents ($17.50) per hour.
The Petition of claimant as corroborated by the Stipulation of Facts reveals that claimant did perform the services he had been requested to do, and did prepare legislation revising substantially Chapters Nine (9) and Forty-Nine (49) of the Code of West Virginia, all relating to the Department of Welfare of *25the State of West Virginia; that he thereafter rendered his statement to the Department of Welfare in the amount of Two Thousand Seven Hundred Dollars ($2,700.00) for the work and services he had performed, it being stipulated by the Attorney General and the Commissioner of Welfare that the charges made by the claimant are fair and reasonable considering the services rendered.
On the basis of the claimant’s Petition, the Stipulation of Facts above referred to and filed with this Court, and after examining all of same, it is the considered opinion of the Court that the facts set forth in the Petition do present a claim within the jurisdiction of this Court and the Stipulation of Facts filed as an exhibit with this petition is hereby accepted and approved.
After further consideration of the facts set forth in the Petition and the amount claimed by claimant as compensation for services rendered to the State of West Virginia, the Court is of the opinion that said facts do constitute a valid claim against the State of West Virginia that in equity and good conscience should be paid; and the Court is of the opinion and it is our judgment that the amount claimed as compensation by claimant is fair and reasonable, and that he, Charles R. Mc-Elwee, should recover, and we do hereby award the said claimant the sum of Two Thousand Seven Hundred Dollars ($2,700.00).